Title: Thomas Jefferson’s Advertisement for Brickwork, [by 7 December 1817]
From: Jefferson, Thomas
To: 


                    
                        by 7 Dec. 1817
                    
                    The Subscriber is authorised by the Visitors of the Central College near Charlottesville to contract for the making & laying there about 400,000. bricks, the Undertaker finding every thing, & the work to be equal to the best brickwork in Lynchburg; one half to be done by the 1st of July, & the whole by the 1st of October. the lime quarries are about 10. miles & sand about 2. miles distant from the place. payments will be accomodated to the Undertaker. written proposals to be lodged in the Post office at Lynchbg, or sent to the subscriber at Poplar Forest at any time before the 13th inst. (December 1817.)
                    
                        
						Th: Jefferson
                    
                